DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 5/9/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the cancellation of claim 2.  Claims 1 and 3-32 are pending with claims 17-32 withdrawn due to restriction requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20160284518 by Legein et al. taken with US Patent 4085248 by Zehender et al. ALONE or further with US Patent Application Publication 20050015105 by Tang et al.
Claim 1:  Legein discloses a method for preparing a protective coating, comprising: positioning one or more target objects into a chamber (0003), adding a monomer vapor into the chamber (0091);  and performing a chemical vapor deposition process such that the monomer vapor forms a protective coating on surfaces of the one or more target objects, wherein the chemical vapor deposition process comprises at least one cycle, the at least one cycle comprising a pretreatment phase and a coating phase, wherein, in the pretreatment phase, a first type of a discharge is applied at a first power level for a first time duration, and wherein, in the coating phase, a second type of a discharge is applied at a second power level for a second time duration, the second power level being lower than the first power level (see entire reference as it relates to the various power modifications, specifically Figure 3A, 4A, 5G, 6G, 7 and accompanying text). 
Legein discloses multiple cycles of a higher power and lower power (see entire reference as it relates to the various power modifications, specifically Figure 3A, 4A, 5G, 6G, 7 and accompanying text).
Here, the examiner notes that Legein discloses multiple cycles of higher or lower powers and while the examiner notes that the reference fails to disclose that such results in a first and second layer as claimed, the prior art discloses a first high power followed by a second lower power and a comprehensive review of the claims as drafted and the specification illustrates that such will necessarily result in multiple layers that encompass a pretreatment phase and a deposition phase.  Here, the claims fail to quantify the “configured to” language to distinguish over the prior art because the power cycles are taught by the prior art and the configured to language appears to be results of performing the cycle of high and low power.  All that is required is that there is some activation or removing impurities in the high power phase and by performing the high power, it must necessarily have some activation or removing impurities unless that applicant is using a specific monomer or power that is not claimed or disclosed as being required as necessary to achieve these results.  In other words, the broadly drafted claim requirements merely require any monomer and a cycle of power that includes a high power and low power phase.  This is precisely what is taught by the prior art and while the prior art does not specifically recognize the benefits of such, the examiner notes that the mere recognition of the additional benefits does not result in nonobvious of an otherwise known process (i.e. monomer with cycles including high power and low power).  In other words, the positively recited process steps are taught by the prior art and thus the prior art must be configured to achieve the activation and deposition as claimed, i.e. same steps have the same results.  
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Legein discloses protective coatings onto the substrate to provide benefits (0003); however, fails to disclose the movable substrate as claimed.  However, Zehender, also discloses plasma and monomer supply and deposition of protective coatings discloses a chamber comprises a movable substrate and one or more trays coupled to the movable substrate configured to hold the one or more target objects such that the one or more target objects are movable within the chamber (see Figure 1 and accompanying text).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the disclosure of Legein to use the movable substrate/trays as taught by Zehender as such is taught a s mechanism for depositing a monomer onto multiple substrate in a vacuum chamber and one of ordinary skill in the art would have desired to reap the benefits of increased throughput of multiple coatings onto a substrate.  Additionally, Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
While the examiner maintains the position as set forth above, the examiner cites here Tang, also forming a polymer protective coating on medical devices (see title, abstract) and discloses forming a single layer or multiple layers by controlling the type of monomer power, vacuum and flow rate and therefore depositing a first and second layer as claimed would have been obvious as predictable to one of ordinary skill in the art and one would desire such to provide a polymer coating with layers of differing properties.
	Claim 3:  Legein discloses varying the different power levels for different times for different cycles (see entire reference as it relates to the various power modifications, specifically Figure 3A, 4A, 5G, 6G, 7 and accompanying text).  At the very least, the reference discloses the relationship between the time and the power level and cycles to provide the desired and optimum discharge and therefore modification of such would have been obvious through routine experimentation.
	Claim 4:  Legein discloses radio frequency discharge (224).
 	Claim 5:  Legein discloses a continuous discharge at a power level that overlaps the claimed range and for a period of time that overlaps the claimed period (00131-0136) and therefore makes obvious the claimed range.
	Claim 6:  Legein discloses what can reasonably be continuous second discharge (5A-5C).
	Claims 7-8:  Legein discloses a pulse discharge (0114-0126) and discloses a duty cycle and frequency that overlap the claimed range and therefore makes obvious such (126).  At the very least, the prior art discloses the optimal duty cycle and frequency will depend on the gases (0116) and determination of the duty cycle and frequency would have been obvious through routine experimentation.
	Claim 9:  Legein discloses the second discharge alternates and is periodic (See Figure 5D, wherein the alternating between P2 and P3 is periodic).
	Claim 10:  Legein discloses a pulse discharge (0114-0126) and discloses a duty cycle and frequency that overlap the claimed range and therefore makes obvious such (126).  At the very least, the prior art discloses the optimal duty cycle and frequency will depend on the gases (0116) and determination of the duty cycle and frequency would have been obvious through routine experimentation.
	Claim 11:  Legein discloses a continuous discharge at a power level that overlaps the claimed range and for a period of time that overlaps the claimed period (00131-0136) and therefore makes obvious the claimed range.
	Claim 12:  Legein discloses reducing pressure (0008); however, fails to disclose the claimed pressure.  However, Legein discloses low pressure and therefore determination of the appropriate pressure of the chamber would have been obvious through routine experimentation to achieve the benefits of plasma deposition.
	Claim 16:  Zehender discloses applying a motion to the movable substrate to drive a movement of the one or more target objects, wherein the motion comprises a circular motion and a planetary motion relative to the chamber (figure 1 and accompanying text).

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legein et al. taken with Zehender et al. and further with US Patent 7201935 by Claude.  
Legein with Zehender disclose all that is taught above and discloses reducing pressure prior to monomer deposition; however, the examiner notes the prior art fails to explicitly disclose the claimed pressure.  However, Claude discloses 0.1 to 500 mTorr (table 1) and therefore discloses a range that overlaps/encompasses the claimed range and thus makes obvious 10 to 200 mTorr.
Claims 13-14:  Legein with Zehender disclose all that is taught above and discloses reducing pressure prior to monomer deposition; however, fails to disclose argon or helium supplied to the chamber before monomer.  However, Claude discloses prior to plasma initiation purging the chamber with argon (column 3, lines 1-20) and therefore taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to purge the chamber with argon prior to plasma initiation to remove contaminants from the chamber.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legein et al. taken with Zehender et al. and further with US Patent 5089290 by Kleeberg et al. and US Patent Application Publication 20130116682 by Koo et al.
Legein with Zehender disclose all that is taught above and discloses plasma polymerization; however, fails to explicitly discloses the monomer vapor includes a mixture of two monofunctional unsaturated fluorocarbon resins and two polyfunctional unsaturated hydrocarbon derivatives as claimed.  However, Kleeberg also discloses the plasma polymerization of monomers and discloses using a mixture of fluorocarbon and hydrocarbons (column 3, lines 52-65, claim 10) and therefore using a mixture of monofunctional fluorocarbons and hydrocarbons as claimed would have been obvious as predictable.  
As for using polyfunctional hydrocarbons, the examiner cites here Koo which discloses such are known monomers for plasma polymerization (0032) and therefore using such would have been obvious as predictable.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10934623 alone or with Legein and Tang. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10934623 fully encompass the claims of the instant application and therefore make obvious such (see e.g. moving at claim 1, varying the energy at claims 6-11).  At the very least, Legein makes obvious the modification of the plasma power as discussed above and therefore makes obvious using such.  Tang makes obvious multiple coatings as claimed.  Dependent claims are taught or made obvious by US Patent 10934623 alone or with Legein as discussed above and seen in claims 1-18 of US Patent 1093462.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/             Primary Examiner, Art Unit 1718